Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Rivera Pérez.
La aplicación mecánica y automática de preceptos lega-les y normas jurisprudenciales a los hechos de un caso en particular tiene la indeseable consecuencia de llevar a los tribunales a la comisión de un serio y grave error, a saber: la emisión de una decisión no sólo errónea sino que, peor aún, injusta. La Sentencia que hoy emite una mayoría de los integrantes del Tribunal en el presente caso es un ejem-plo claro —pudiéramos decir, “clásico”— de lo expresado.
La decisión mayoritaria emitida se limita a repetir unas citas legales y unas expresiones hechas por este Tribunal *714en unas decisiones referentes a la materia de expropiación, creando una ilusión de corrección jurídica, la cual esconde una patente y crasa violación al debido procedimiento de ley en su dimensión procesal. En específico, la decisión ma-yoritaria emitida, amparándose en la deferencia que me-rece una determinación de fin público que haga el Estado, viola el derecho que tiene el titular del predio expropiado a formular válidas objeciones a dicha expropiación. Veamos.
Los hechos, en apretada síntesis, demuestran que uno de los miembros de la Sucesión Planas Parrilla presentó una oposición a la solicitud de expropiación que presentó el Estado Libre Asociado de Puerto Rico (E.L.A.) a favor de la Autoridad de Energía Eléctrica (A.E.E.) relacionada con una finca propiedad de la mencionada Sucesión. En dicha oposición se alegó que la finca en controversia ya estaba sujeta a otra servidumbre eléctrica, producto de una pri-mera expropiación a favor de la A.E.E. Se alegó también que esta situación causaba que la finca estuviese total-mente “rodeada” de cables de alta tensión, razón por la cual lo razonable era que se expropiara la totalidad de la finca.
Resulta importante enfatizar el hecho de que el opositor alegó que la ruta original por donde discurrirían las líneas eléctricas de la nueva servidumbre no era la que ahora pretendía establecer la A.E.E., ya que dicha agencia alega-damente había desviado la referida ruta únicamente con el propósito de beneficiar a uno de sus ex ejecutivos; esto es, que originalmente la finca a ser expropiada era otra, per-teneciente a dicho ex empleado. En específico, y en relación con dicha alegación, el opositor señaló que dicha informa-ción le había sido brindada por el jefe de la construcción del referido proyecto, el ingeniero Rodríguez Fonseca.
*715Así las cosas, la Sucesión Planas Parrilla presentó una solicitud de orden para que se le proveyera copia de todos los documentos utilizados para escoger el lugar a ser ex-propiado, entiéndase, certificaciones, estudios, evaluacio-nes del lugar de la expropiación, propuestas y planos de construcción. La entrega de dichos documentos era necesa-ria, según indicó la Sucesión, para poder rebatir adecuada-mente la alegación del E.L.A. en cuanto a que la A.E.E. había escogido la ruta de menor impacto económico y social para establecer la servidumbre. Además, solicitó que se le permitiera deponer a varios ejecutivos y empleados de la Sucesión.
El foro de instancia denegó tanto la solicitud de citación de testigos como la petición de descubrimiento de prueba presentada. Concluyó el referido foro que en un procedi-miento de expropiación forzosa, el demandado no podía ini-ciar un descubrimiento de prueba dirigido a obtener infor-mación para sostener su alegación de que la expropiación era arbitraria y caprichosa.
Inconforme, la Sucesión acudió, en revisión, ante el Tribunal de Apelaciones. Dicho foro revocó la determinación del tribunal de instancia. Concluyó que cuando el E.L.A. expropia una propiedad a favor de una corporación pública como la A.E.E., la cual posee una estructura operacional y financiera característica de una corporación privada, la de-terminación de fin público no puede estar impregnada de la “inmunidad” que revisten las decisiones tomadas por instrumentalidades enteramente públicas. Determinó, por consiguiente, que dadas las circunstancias particulares del caso, en el cual se alegaba la existencia de intereses perso-nales en la decisión tomada por la A.E.E. al solicitar la expropiación de la propiedad de la Sucesión Planas Parilla, procedía que el foro primario dilucidara en una vista la existencia o ausencia de fin público y permitiera un amplio descubrimiento de prueba a las partes y citara testigos que esclarecieran el fin que se perseguía con la expropiación.
*716Inconforme, el Procurador General, en representación del E.L.A., acudió ante este Tribunal mediante un recurso de certiorari, en revisión de la anterior determinación. Ex-pedimos el recurso.
La Sentencia mayoritaria se limita a informamos que reiteradamente hemos resuelto que el poder de expropia-ción forzosa del Estado “es una facultad inherente al poder soberano del Estado y, como tal, superior a todos los dere-chos de propiedad”; que, no obstante lo anterior, dicha fa-cultad “no es absoluta”, y que dicho poder de expropiación se encuentra limitado por las disposiciones de la See. 9 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Sentencia, págs. 709 y 710.
En segundo término, la Sentencia mayoritaria nos se-ñala que, reiteradamente, hemos expresado que la Asam-blea Legislativa goza “de ‘amplio margen’ para determinar qué uso se considerará público y así autorizar a un ente gubernamental para adquirir bienes mediante expropia-ción forzosa”; que, en virtud de tal deferencia, “se presume que un uso es público si así ha sido declarado por la Asam-blea Legislativa o el organismo delegado” (énfasis suplido), y que habiendo la Legislatura y la A.E.E. hecho una deter-minación sobre fin público en el presente caso, la expropia-ción realizada es válida. Sentencia, págs. 710 y 711.
Por último, nos ilustra la Mayoría a los efectos de que, siendo ello así, “no es función nuestra cuestionarla revi-sando la corrección de esa determinación”, razón por la cual procede la revocación de la sentencia emitida por el Tribunal de Apelaciones. Sentencia, pág. 712.
HH l-H 1 — 4
En su razonamiento, mecánico y automático, la Mayoría *717pasa por alto varios factores importantes en la correcta solución del presente caso. En primer lugar, olvida lo pre-ceptuado, precisamente, en la See. 9 del Art. II de nuestra Constitución, supra, pág. 323, que establece, en lo perti-nente, que no “se tomará o perjudicará la propiedad pri-vada para uso público a no ser mediante el pago de una justa compensación y de acuerdo con la forma provista por ley”. (Énfasis suplido.)
En relación con lo antes expresado, recordamos varias disposiciones de las Reglas de Procedimiento Civil, refe-rentes a pleitos de expropiación forzosa. Establece la Regla 58.3(b) que en los referidos litigios el demandante incluirá, como demandados, a todas las personas que tengan, o pue-dan tener, un derecho sobre la propiedad a ser expropiada. 32 L.P.R.A. Ap. III. Por otro lado, el inciso (b) de la Regla 58.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, especifica la información que se deberá incluir en el emplazamiento, a saber: el demandante advertirá al demandado, o deman-dados, que dentro de los veinte días después de efectuado el emplazamiento, éste, o éstos, deberán notificar al abo-gado del demandante su contestación, la cual incluirá las objeciones que tengan a la expropiación y que, el no ha-cerlo, constituirá una renuncia a su derecho de hacer obje-ciones a la expropiación y una aceptación de la autoridad del tribunal para proceder a ver el pleito y a fijar la justa compensación.
A esos mismos efectos, la Regla 58.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que si un demandado tuviese alguna defensa u objeción a la adquisición de la propiedad, notificará su contestación dentro de veinte días después de haber sido notificado de la expropiación. La contestación identificará la propiedad en la cual el deman-dado sostiene que tiene un derecho, expondrá la natura-leza y el alcance de dicho derecho, y expondrá todas sus defensas y objeciones a la adquisición de su propiedad. Un *718demandado renunciará a todas las defensas y objeciones que no se presenten así, pero en la vista de la cuestión de justa compensación hubiese o no comparecido o contestado con anterioridad a dicha vista, podrá dicho demandado ofrecer evidencia en cuanto a la cuantía de la compensación que deba pagarse por su propiedad y podrá participar en la distribución de la suma adjudicada. Id.
Como resulta obvio, las Reglas de Procedimiento Civil reconocen el derecho del demandado, dentro de un procedi-miento de expropiación forzosa, a objetar la expropiación de su propiedad y a protestar la cuantía otorgada como justa compensación. En el presente caso, estamos ante una denegatoria del foro primario de permitir un descubri-miento de prueba a los efectos de que los demandados, Su-cesión Damián Planas Parilla, puedan estar en posición de oponerse adecuadamente a la toma de su propiedad y pro-bar que la selección de los terrenos fue arbitraria y caprichosa. Entendemos que dicha determinación es incorrecta.
Ya este Tribunal expresó en E.L.A. v. Fonalledas Córdova, 84 D.P.R. 573, 579 (1962), que en el procedimiento de expropiación forzosa es el titular del dominio quien tiene el derecho a formular sus defensas y objeciones, tanto al ca-rácter público del uso a que se destinará la propiedad como a la cuantía declarada como justa compensación. Lo anterior es cónsono con el mandato del Art. II, Sec. 9 de nuestra Constitución, supra, que preceptúa que el poder del Estado para expropiar propiedad privada está limitado por la exi-gencia del pago de una justa compensación, que la cosa sea para un fin público y que se siga el procedimiento estable-cido por ley. Véanse: López y otros v. A.E.E., 151 D.P.R. 701 (2000); Culebra Enterprises Corp. v. E.L.A., 143 D.P.R. 935 (1997); Adm. de Terrenos v. Nerashford Dev. Corp., 136 D.P.R. 801 (1994); Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991); E.L.A. v. Rosso, 95 D.P.R. 501 (1967).
*719IV
Señalamos anteriormente que, dentro del procedimiento de expropiación forzosa, el demandado puede formular de-fensas y objeciones a dicho procedimiento. Obviamente, para poder estar en posición de oponerse adecuadamente a una posible expropiación, será necesario que se le permita utilizar los mecanismos de descubrimiento de prueba. En Martínez Rivera v. Tribunal Superior, 85 D.P.R. 1 (1962), este Tribunal expresó que la Regla 58.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que las Reglas de Proce-dimiento Civil gobiernan el procedimiento de expropiación de propiedad.(1) Sin embargo, la Regla 58, ante, no dispone nada acerca del descubrimiento de prueba permitido a las partes dentro del procedimiento.
Precisamente, en el antes citado caso Martínez Rivera v. Tribunal Superior, este Tribunal se enfrentó al asunto del descubrimiento de prueba en los casos de expropiación for-zosa de propiedad particular. Allí, al reconocerse que las Reglas de Procedimiento Civil regían este procedimiento, se atendieron las reglas de descubrimiento de prueba y se resolvió que debía permitírsele al titular de la propiedad a ser expropiada inspeccionar el informe preparado por el perito del Estado a los efectos de poder impugnar la cuan-tía calculada como justa compensación.
Este Tribunal razonó que los procesos de descubrimiento de prueba antes del juicio debían servir de guía en los pro-cedimientos de expropiación forzosa y expresó, como princi-pio rector, que un sistema liberal de descubrimiento de prueba antes del juicio facilitaba la tramitación de los plei-tos y evitaba los inconvenientes, sorpresas e injusticias que *720surgen cuando las partes ignoran hasta el día de la vista las cuestiones y los hechos que en realidad son parte del litigio. “ Tara precisar con exactitud cuáles son las verda-deras cuestiones en controversia y aclarar cuáles son los hechos que deberán probarse en el juicio, es imprescindible recurrir a los procedimientos para descubrir prueba y ob-tener deposiciones antes del juicio.’ ” Martínez Rivera v. Tribunal Superior, ante, pág. 9.(2)
Vemos que, en ese caso, el descubrimiento de prueba se permitió dentro de la impugnación de la cuantía otorgada como justa compensación y se limitó a autorizar la inspec-ción o copia del informe preparado por el perito tasador del Estado. Sin embargo, de ninguna forma limitamos el des-cubrimiento de prueba a las instancias en que la parte úni-camente impugna la referida cantidad.
Es más, en Martínez Rivera v. Tribunal Superior, ante, pág. 13, este Tribunal expresó que el ámbito de descubri-miento de prueba depende de los hechos de cada caso en particular,(3) “y en lo que no se ha previsto en esta opinión, debe dejarse a la informada discreción del tribunal de ins-tancia que debe guiarse por el propósito tantas veces men-cionado de lograr la celebración de un juicio justo, rápido y económico, sin ventajas para ninguna de las partes”.
V
No puede ser de otra forma. Sabido es que el debido proceso de ley se manifiesta en dos dimensiones distintas: sustantiva y procesal. En lo referente al debido proceso de ley en su dimensión procesal, el debido proceso le impone al Estado la obligación de garantizar que la interferencia con los intereses de libertad y de propiedad del individuo se *721haga a través de un procedimiento justo y equitativo. Véanse: Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887-888 (1993); López Vives v. Policía de P.R., 118 D.P.R. 219 (1987). Por otro lado, reiteradamente he-mos resuelto que una vez se incorporan ciertos derechos, por acción legislativa, éstos se convierten en parte integral del debido proceso de ley. Véase: Pueblo v. Vega, 148 D.P.R. 980, 988 (1999). Dicha norma jurisprudencial aplica tanto a los derechos incorporados en las Reglas de Procedimiento Criminal como a las Reglas de Procedimiento Civil. (4)
VI
Somos conscientes del hecho de que el suministro de energía eléctrica en nuestro país es algo sumamente im-portante para nuestros conciudadanos, razón por la cual la construcción de nuevas líneas eléctricas para mejorar el servicio —en ocasiones, pobre— que brinda la A.E.E. es, sin duda, un fin público. Con lo que no podemos estar de acuerdo es con la posición de la Mayoría en cuanto a que, una vez el foro judicial valida la determinación de fin pú-blico, ahí concluye todo el proceso.
No podemos ignorar que el derecho del titular de una propiedad que está siendo expropiada a objetar que el Es-tado tome su propiedad, está claramente preceptuado en la Reglas de Procedimiento Civil y, por ende, es parte del de-bido proceso de ley. Siendo ello así, somos del criterio que un demandado, dentro de un procedimiento de expropia-ción forzosa, puede impugnar la selección de su propiedad y alegar que se hizo de forma arbitraria, caprichosa o me-diando fraude o mala fe. Para fundamentar tal alegación, es necesario que se permita al demandado descubrir *722prueba. Esto es, debe permitírsele al demandado que así lo solicite, descubrir la prueba documental necesaria —que, como ocurre en el presente caso, se encuentra bajo el ex-clusivo control de la A.E.E.— tales como certificaciones, estudios, evaluaciones del lugar de la expropiación, pro-puestas y planos de construcción, tal y como lo solicitaron en el presente caso los miembros de la Sucesión Planas Parilla. Nuestro sentido de justicia así nos lo manda.
Además, el E.L.A. y sus agencias, bajo el manto de in-munidad conferido respecto a lo que constituye un fin pú-blico, no pueden adelantar intereses privados. Es por ello que entendemos que, en el presente caso, de probarse la existencia de unos planos originales en los cuales la servi-dumbre discurría por otra finca y que se cambió su locali-zación para favorecer a un ex empleado de la A.E.E., la conclusión a los efectos de que la actuación de esta agencia fue arbitraria y caprichosa sería inevitable, razón por la cual no podría sostenerse.
Por las razones antes expresadas, confirmaríamos la sentencia emitida en el presente caso por el Tribunal de Apelaciones para permitir a la Sucesión Planas Parilla que presente prueba para impugnar la selección del lugar por donde discurrirá la servidumbre a favor de la A.E.E.

(1) Específicamente dispusimos que las Reglas 23 a la 34 de Procedimiento Civil, 32 L.P.R.A. Ap. III, referentes al descubrimiento de prueba, con excepción de la Regla 32 (que se refiere al examen físico y mental de los testigos), regían el procedimiento de expropiación.


(2) Citando a Sierra v. Tribunal Superior, 81 D.P.R. 554, 560 (1959).


(3) Citando a Frank C. Sparks Company v. Huber Baking Company, 114 A.2d 657 (Del. 1955).


(4) En relación con ello, véase Hospital Dr. Domínguez v. Ryder, 161 D.P.R. 341 (2004), a los efectos de que cuando el Estado provee remedios post sentencia judicial, resolución o decisión administrativa, estos remedios se convierten en un interés pro-tegido que da base a un reclamo de un debido proceso de ley.